Case: 13-41048      Document: 00512906968         Page: 1    Date Filed: 01/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 13-41048
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                         January 19, 2015
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

LAURO ARTURO TREVINO, JR., also known as Pelusa,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:11-CR-1667


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Lauro Arturo Trevino, Jr., pleaded guilty to conspiracy to launder money
instruments and possession with intent to distribute more than 100 kilograms
of marijuana. The district court sentenced him to concurrent terms of 108
months in prison on both counts, three years of supervised release for count
two, and four years of supervised release for count three. Trevino appeals his
sentences.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41048    Document: 00512906968     Page: 2   Date Filed: 01/19/2015


                                 No. 13-41048

      Trevino argues that his sentence is unreasonable because it is greater
than necessary to meet the sentencing goals in 18 U.S.C. § 3553(a). Pursuant
to Gall v. United States, 552 U.S. 38, 51 (2007), this court engages in a
bifurcated review of the sentence imposed by the district court. United States
v. Delgado-Martinez, 564 F.3d 750, 752 (5th Cir. 2009).       First, this court
considers whether the district court committed a “significant procedural error,”
such as miscalculating the advisory guidelines range. Id. If there is no error
or the error is harmless, this court may proceed to the second step and review
the substantive reasonableness of the sentence imposed for an abuse of
discretion. Id. at 751-53.
      There has been no showing of any procedural error in Trevino’s
sentences. Although Trevino states that he was held responsible for 2,315
kilograms of marijuana rather than 426 kilograms of marijuana, he makes no
specific argument that the district court erred in calculating his offense level
based on the greater amount, other than to say that it is troubling. See United
States v. Ballard, 779 F.2d 287, 295 (5th Cir. 1986). Trevino does specifically
argue that the district court erred by imposing the U.S.S.G. § 3B1.1(c)
enhancement for count three. Whether a defendant was a leader or organizer
under § 3B1.1 is a factual determination that is reviewed for clear error.
United States v. Villanueva, 408 F.3d 193, 204 (5th Cir. 2005). The Sentencing
Guidelines provide for a two-level increase if the defendant was an organizer,
leader, manager, or supervisor in a criminal activity. U.S.S.G. § 3B1.1(c). We
have upheld a § 3B1.1 enhancement where a defendant directed another in
delivery of drugs or money. See United States v. Turner, 319 F.3d 716, 725 (5th
Cir. 2003). Trevino has not shown that the district court clearly erred in
finding that he had a supervisory role in the drug trafficking operation. In any
event, a change to the total offense level for count three, possession of



                                       2
    Case: 13-41048    Document: 00512906968     Page: 3   Date Filed: 01/19/2015


                                 No. 13-41048

marijuana, would not have changed the multiple-count adjusted offense level
or associated guidelines range. See U.S.S.G. § 3D1.4.
      Sentences are reviewed for reasonableness in light of the sentencing
factors in 18 U.S.C. § 3553(a). United States v. Mares, 402 F.3d 511, 519-20
(5th Cir. 2005). A discretionary sentence imposed within a properly calculated
guidelines range is entitled to a rebuttable presumption of reasonableness. See
Rita v. United States, 551 U.S. 338, 347 (2007). “The presumption is rebutted
only upon a showing that the sentence does not account for a factor that should
receive significant weight, it gives significant weight to an irrelevant or
improper factor, or it represents a clear error of judgment in balancing
sentencing factors.” United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
Trevino has failed to allege any specific failure in the district court’s
consideration of any sentencing factor.      That an appellate court “might
reasonably have concluded that a different sentence was appropriate is
insufficient to justify reversal of the district court.” Gall, 552 U.S. at 51.
Trevino’s arguments do not show a clear error of judgment on the district
court’s part in balancing the § 3553(a) factors; instead, they constitute a mere
disagreement with the weighing of those factors. See Cooks, 589 F.3d at 186.
Accordingly, the judgment of the district court is AFFIRMED.




                                       3